         Case 1:19-cr-00251-LM Document 23 Filed 02/06/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


                                       )
UNITED STATES OF AMERICA               )
                                       )     DOCKET NO. 19-CR-251-LM
V.                                     )
                                       )
JOHNATHON IRISH                        )
                                       )

           DEFENDANT’S OBJECTION TO THE GOVERNMENT’S
                 FORFEITURE JURY INSTRUCTIONS

      Defendant Johnathon Irish hereby objects to the Government’s requested
instructions on forfeiture. In the requested instructions, the Government requests
an instruction that the burden of proof be preponderance of evidence, and that the
firearms and ammunition be forfeited if involved in the offense. 18 U.S.C. § 924(d)
allows for forfeiture only upon proof by clear and convincing evidence, and only
upon a finding that the firearm or ammunition was intended to be used in the
offense.

                                       Defendant
                                       Johnathon Irish
                                       By his Attorney,


                                       /s/ Benjamin L. Falkner
                                       Benjamin L. Falkner (NH Bar No. 17686)
                                       KRASNOO, KLEHM & FALKNER LLP
                                       28 Andover Street, Suite 240
                                       Andover, MA 01810
                                       (978) 475-9955 (telephone)
                                       (978) 474-9005 (facsimile)
                                       bfalkner@kkf-attorneys.com

Dated: February 6, 2020
         Case 1:19-cr-00251-LM Document 23 Filed 02/06/20 Page 2 of 2




                          CERTIFICATE OF SERVICE

      I hereby certify that I served a true copy of the within document upon the
attorney of record for the Government via the Court’s ecf system on February 6,
2020.


                                      /s/ Benjamin L. Falkner
                                      Benjamin L. Falkner
